


117 S555 IS: To amend the Fair Labor Standards Act of 1938 to increase the Federal minimum wage for employers with at least $1,000,000,000 in annual revenue, and for other purposes. 
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 555
IN THE SENATE OF THE UNITED STATES

March 3, 2021
Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend the Fair Labor Standards Act of 1938 to increase the Federal minimum wage for employers with at least $1,000,000,000 in annual revenue, and for other purposes. 


1.Minimum wage increase for employers with high annual revenuesSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:  (h)Employers with high annual revenues (1)In generalExcept as described in paragraph (3), for purposes of this Act, in the case of an employer described in paragraph (2), the minimum wage rate provided for in, prescribed in, and in effect under subsection (a)(1) with respect to the employees of such employer shall be—
(A)$9.50 an hour, beginning on the first day of the third month that begins after the date of enactment of this subsection; (B)$11.00 an hour, beginning 1 year after such first day;
(C)$12.50 an hour, beginning 2 years after such first day; (D)$14.00 an hour, beginning 3 years after such first day;
(E)$15.00 an hour, beginning 4 years after such first day; and (F)beginning on the date that is 5 years after such first day, and annually thereafter, the amount determined by the Secretary under paragraph (4). 
(2)EmployerAn employer described in this paragraph is an employer with an annual revenue that is not less than $1,000,000,000. (3)Tipped employeesParagraph (1) shall not apply with respect to determining the wage an employer described in paragraph (2) is required to pay a tipped employee under section 3(m)(2).
(4)Determination based on increase in the median hourly wage of all employees
(A)In generalNot later than each date that is 90 days before a new minimum wage determined under paragraph (1)(F) is to take effect, the Secretary shall determine the minimum wage to be in effect under this paragraph for each period described in paragraph (1)(F). The wage determined under this paragraph for a year shall be— (i)not less than the amount in effect under paragraph (1) on the date of such determination;
(ii)increased from such amount by the annual percentage increase, if any, in the median hourly wage of all employees as determined by the Bureau of Labor Statistics; and (iii)rounded up to the nearest multiple of $0.05.
(B)Calculating annual percentage increaseIn calculating the annual percentage increase in the median hourly wage of all employees for purposes of subparagraph (A)(ii), the Secretary, through the Bureau of Labor Statistics, shall compile data on the hourly wages of all employees to determine such a median hourly wage and compare such median hourly wage for the most recent year for which data are available with the median hourly wage determined for the preceding year.. 2.Effective dateThe amendments made by section 1 shall take effect on the first day of the third month that begins after the date of enactment of this Act.

